Citation Nr: 0410786	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of a crush injury of the right first and second toes.

2.  Entitlement to a compensable rating for residuals of a left 
great toe injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from May 1983 to December 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran has submitted an application to reopen a claim for 
service connection for bilateral pes planus; and claims for 
service connection for anemia, bleeding gums, erectile 
dysfunction, sleeplessness, and sickle cell trait, each claimed as 
due to an undiagnosed illness.  While it is clear from the claims 
file that the RO has initiated development with respect to these 
claims, they are not in appellate status.  The Board refers the 
matters to the RO for any additional appropriate development and 
initial adjudication of the issues.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part. 


REMAND

In the veteran's August 2002 claim, his December 2002 Notice of 
Disagreement, and his June 2003 VA Form 9, the veteran indicates 
having received treatment at the VA outpatient clinic in 
Huntsville, Alabama, and the VA Medical Center in Birmingham, 
Alabama.  He has requested that the RO obtain these records of 
treatment.  The only records of VA treatment associated with the 
claims file are two days of treatment at the VA Primary Care 
Clinic in Huntsville, Alabama.  It appears highly likely further 
records of treatment exist and that the identified records are 
relevant to ascertaining the severity of the disabilities for 
which he seeks an increased rating.  Accordingly, further efforts 
to obtain the records are warranted.  Whenever VA attempts to 
obtain records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  38 
U.S.C.A. § 5103A(b)(3).

Additionally, in his VA Form 9, the veteran indicated that he had 
never intended to ask for an increased rating for his service-
connected left great toe disability; however, he also checked a 
box indicating he wanted to appeal all of the issues listed on the 
Statement of the Case, which would include the issue of 
entitlement to a compensable rating for residuals of an injury to 
his left great toe.  The veteran's representative has continued to 
address the issue as though it were on appeal.  The RO should 
obtain clarification from the veteran as to whether he wishes to 
withdraw the appeal on the issue of entitlement to a compensable 
rating for residuals of an injury to his left great toe. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain clarification from the veteran as to 
whether he wishes to withdraw his appeal on the issue of 
entitlement to a compensable rating for residuals of an injury to 
the left great toe.

2.  The RO should ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 C.F.R. § 3.159 (2003).  
The RO's attention is directed to Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) pertaining to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the Secretary identify for the 
veteran which evidence the VA will obtain and which evidence the 
veteran is expected to present.  The RO should provide the veteran 
written notification specific to each claim on appeal of the 
impact of the notification requirements on the claim or claims.  
The veteran should further be requested to submit all evidence in 
his possession that pertains to his claims.

3.  Thereafter, the RO should review the claims file and ensure 
that no other notification or development action, in addition to 
that directed above, is required.  This should include 
consideration of whether another VA compensation examination is 
required for a determination on the merits of this case.  See 38 
U.S.C.A. § 5103A(d).  If further action is required, the RO should 
undertake it before further adjudication of the claim or claims on 
appeal.

4.  The RO should readjudicate the issue or issues on appeal with 
consideration of all of the evidence added to the record since the 
Statement of the Case (SOC) issued in May 2003.

5.  If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case, which should contain notice of all relevant 
action taken on the claim or claims, to include a summary of all 
of the evidence added to the record since the May 2003 SOC.  A 
reasonable period of time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran until he 
is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	



                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





